DETAILED ACTION
This Office Action is in response to the filing of an amendment to the claims on 10/06/2021. As per the amendments, claims 1, 9, 18, 28, 30, 32, and 35 have been amended, claims 36-41 have been added, and claim 34 has been cancelled. Thus, claims 1-9, 18, 24, 26-28, and 30-33, and 35-41 are pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-9, 18, 24, 26-28, 32, and 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. (US Pub. 2015/0059745) in view of Aylsworth (US Pat. 5,060,514) in view of Tatkov et al. (US Pat. 8,616,202). The applied Barker and Tatkov references have a common assignee with the instant application. Based upon the earlier effectively filed date of the references, they constitute prior art under 35 U.S.C. 102(a)(2).
Regarding claim 1, Barker discloses a gases measurement apparatus comprising: a gases measuring chamber comprising a gases flow path from a first end of the gases measuring chamber to a second end of the gases measuring chamber (see sensing passage 206 in Fig. 27B 
While Barker does disclose a pair of measuring transducers, Barker does not disclose at least one pressure sensor configured to measure a pressure of the gases flowing in the gases flow path, nor does Barker disclose where the upstream gases flow path comprising a flow guide configured to improve laminar flow of the gases prior to entering the gases flow path of the gases measuring chamber, the gases flow guide located downstream of the gases source.
However, Aylsworth teaches an ultrasonic gas measuring device that can be used in medical applications, and includes a pressure sensor (pressure sensor 22 in Fig. 3) connected to a gas flow measuring chamber (chamber 3 in Fig. 1) so that the device can compensate for variations in pressure (see Col. 10 lines 53-57) and thereby eliminate the influence of pressure (see Col. 17 lines 37-54). The gas measuring device further has a gases flow guide upstream of the measuring chamber configured to improve laminar flow of the gases entering the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the gases measuring chamber of Barker to include a pressure sensor and a disc with apertures to act as a flow guide just prior to the gases measuring chamber as taught by Aylsworth, as it would let the device compensate for pressure and thus eliminate the influence of pressure, as well as provide laminar flow to the sensing chamber for more accurate measurements (Aylsworth; Col. 5 lines 28-33). Thus, in the modification, the sensor assembly of Barker (see 60 in Fig. 17; which is functionally equivalent to the sensor assembly in Figs. 27A-C) has a series of apertures acting as a flow guide just prior to the entrance to the sensor assembly as taught by Aylsworth.
The modified Barker device does not have a detailed description of a first temperature sensors at an inlet of the gases measuring chamber, the first temperature sensor configured to measure temperature of the gases flowing in the gases flow path at the inlet, and a second temperature sensor at an outlet of the gases measuring chamber, the second temperature sensor configured to measure temperature of the gases flowing in the gases flow path at the outlet, and the controller determining a characteristic of the gases based on signals form the first and second temperature sensors. 
However, Tatkov teaches a similar humidifier device with a blower, which includes a first temperature sensor at an inlet of a gases measuring chamber (abstract lines 6-10; Col. 5 lines 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the temperature sensor of the modified Barker device to have a pair of temperature sensors, one at the inlet and one at the outlet of the measuring chamber as taught by Tatkov, as it would provide comparative temperature sensing between the pre-mixed and mixed air, for better control over the temperature of the delivered air (Tatkov: Col. 14 lines 56-65). It is understood that both of the temperature sensors of the modified device would be in communication with the controller of Barker for control of the device.
Regarding claim 2, the modified Barker device has the apparatus with two gases coming from two gas sources (Barker; see [0095] lines 5-11, atmospheric air and central gases supply of supplemental gas which combine in the blower assembly).
Regarding claim 3, the modified Barker device has the two sources of gases being room air and a concentrated source of oxygen (Barker; see [0095] lines 5-11 and [0098] lines 3-13 where atmospheric air and central gases supply of supplemental gas such as oxygen are the gases, and the oxygen will have some concentration, and  combine in the blower assembly).

Regarding claim 6, the modified Barker device has a characteristic of the gas being one of gases concentration, flow rate, or velocity (Barker; gas concentration, see [0154] lines 1-6).
Regarding claim 8, the modified Barker device has a controller configured to determine a downstream time of flight for the downstream acoustic pulse train, the controller is configured to determine an upstream time of flight for the upstream acoustic pulse train, and the controller is configured to determine the characteristic of the gases based on at least in part on the downstream time of flight and the upstream time of flight (Barker; see [0155] lines 1-18 where the controller measures gas composition through timing transit time of the acoustic pulses sent back and forth between the transducers both upstream and downstream as seen in Fig. 27B).
Regarding claim 9, the modified Barker device as modified in claim 1 has a method for determining a characteristic of gases flowing through an apparatus (Barker; see [0154] lines 1-6, the apparatus being transducer configuration 270 in Fig. 27B) along a gases flow path from a first end of the apparatus to a second end of the apparatus (Barker; see air flow path axis 208 in Fig. 27B), the apparatus comprising a first ultrasonic sensor positioned at the first end (Barker; transducer 272 in Fig. 27B) and a second ultrasonic sensor positioned at the second end (Barker; transducer 274 in Fig. 27B), a downstream direction defined along the gases flow path from the first end to the second end and an upstream direction defined along the gases flow path from the second end to the first end (Barker; see downstream arrow represented along air 
Regarding claim 18, the modified Barker device as modified in claim 1 has a gases delivery apparatus comprising: a gases mixing chamber configured to receive gases from a gases source (Barker; mixing chamber being the blower unit casing 32 in Fig. 9 which receives gases from air inlet vents 22 and supplemental gas connection inlet 24 in Fig. 6, see also[0098] 
Regarding claim 24, the modified Barker device has the apparatus being a separate component that is selectively removable from the gases delivery apparatus (Barker; see [0093] lines 9-13) and is configured to be located between the gases source and the humidification system (Barker; see [0126 lines 6-9).
Regarding claim 26, the modified Barker device has a blower assembly that includes a blower (Barker; see blower 35 which is within the assembly formed as blower assembly 10 in Fig. 10a), wherein the blower is the gases source (Barker; where the blower 35 supplies air to the device) and the gases measurement apparatus is part of the blower assembly (Barker; respiratory device 10 being a blower assembly which contains both the blower and the sensor 
Regarding claim 27, the modified Barker device has a valve to regulate the contribution of at least one of the gases to the gases mixture (Barker; see [0161] lines 12-19).
Regarding claim 28, the modified Barker device has a controller adapted to control a blower or a valve in response to the determined characteristic (Barker; see [0161] lines 12-19).
Regarding claim 32, the modified Barker device has a the gases measuring chamber is part of a blower assembly of a delivery apparatus (Barker; see sensor assembly 60 in Fig. 18C), the blower assembly comprising a blower, wherein the blower is the gases source (Barker; gases mixing chamber being the chamber within the blower 35, which is part of respiratory device 10 which forms the blower assembly, and driven by the impeller blades to provide air to the device; see [0102] lines 2-7).
Regarding claim 35, the modified Barker device has a humidity sensor (Barker; see [0153]).
The modified Barker device lacks a detailed description of a first humidity sensor at an intake of the blower. 
However, Tatkov further teaches a first humidity sensor is at an intake of the blower (Tatkov; see Figs. 2a-2b where the humidity sensor 50 is at the inlet of the blower of the modified device).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of the modified Barker device to have a humidity sensor located at the inlet of the blower and upstream of the gases 
Regarding claim 36, he modified Barker device does not have a detailed description of a first humidify sensor located upstream of the gases source. 
However, Tatkov further teaches a similar humidifier device with a blower and humidity sensor, where a first humidity sensor is located upstream of the gases source (see Figs. 2a-2b where a humidity sensor 50 is located proximal to an atmospheric inlet 40; see also Col. 18 lines 46-67 where the inclusion of a humidity sensor by the inlet of the blower allows for refining the accuracy of the humidity delivered to the patient).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the blower of the modified Barker device to have a humidity sensor located at the inlet of the blower and upstream of the gases source as taught by Tatkov, as it would allow for the method of humidifying the air to be refined for greater accuracy based on the humidity level of the incoming gases (Tatkov; Col. 18 lines 46-50). It is understood that both of the humidity sensors of the modified device would be in communication with the controller of Barker for controller the device.
Regarding claim 37, the modified Barker device has the gases measuring chamber further comprises a second humidity sensor configured to measure humidify of gases flow in the gases flow path (Barker; see [0153] lines 1-7). 
.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. in view of Aylsworth and Tatkov et al. as applied to claim 1 above, and further in view of Feller (US Pat. 6,178,827).
Regarding claim 5, the modified Barker device has an acoustic pulse train that sends pulses both downstream and upstream. 
The modified Barker device is silent on the acoustic pulse train comprising a single acoustic pulse.
However, Feller teaches an ultrasonic flow sensor which works by using a single pulse at a time (see Col. 5 lines 59-64) to allow for the frequency control circuits to reset and stabilize.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the acoustic pulse train of the modified Barker device to utilize singular acoustic pulses as taught by Feller as it would simple substitution of a known acoustic pulse amount for another pulse amount to yield the predictable result of still being able to get readings from the transducer, with the added benefit of allowing time for the frequency control circuit to reset and stabilize.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. in view of Aylsworth and Tatkov et al. as applied to claim 1 above, and further in view of Austerlitz et al. (US Pub. 2007/0245802).
Regarding claim 7, the modified Barker device has first and second ultrasonic sensors.
The modified Barker device is silent on the ultrasonic sensor being excited at their natural resonant frequency. 
However, Austerlitz teaches an ultrasonic oxygen sensor that is used at its natural resonant frequency to alleviate a reduction in signal amplitude (see [0045] lines 5-8). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the signal frequency of the transducers of the modified Barker device to operate at their natural resonant frequency as taught by Austerlitz as it is a known method for receiving signals with a higher amplitude.
Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable over Barker et al. in view of Aylsworth and Tatkov et al. as applied to claim 1 above, and further in view of Sugawara et al. (US Pub. 2013/0008438).
Regarding claim 30, the modified Barker device has a gases measurement apparatus.
The modified Barker device is silent on there being heat transfer features that increase heat transfer from the gases flowing through the measurement apparatus to a housing of the measurement apparatus and reduce heat transfer from the gases to the environment. 
However, Sugawara teaches an oxygen concentrator that has conductive heat transfer features (coupler socket 71 and oxygen outlet 100 in Fig. 9, see also [0065] lines 1-8) which are placed around a measurement sensor (temperature sensor 400 in Fig. 9) to promote rapid heat 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the sensor assembly of the modified Barker device to be surrounded by a conductive heat transfer coupling as taught by Sugawara as it would be using a known technique of heat transfer to speed up temperature sensing results.
Regarding claim 31, the modified Barker device has everything as claimed, including heat transfer features that are tracks formed on a surface of a printed circuit board or a molded component, or a conductive path assembled into the measurement apparatus (conductive path formed by the thermally conductive metallic material of oxygen outlet 100 in [0065] of Sugawara).
Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Aylsworth and Tatkov et al. as applied to claim 1 above, and further in view of Konzelmann et al (US Pub. 2006/0156828).
Regarding claim 33, the modified Barker device has a gases flow guide 
The modified Barker device does not have a detailed description where the gases flow guide comprises a vane.
However, Konzelmann teaches a similar ultrasonic flow measuring device where a gases measuring chamber includes gases flow guides within the chamber which are vanes, where the vanes provide encourage uniform turbulence-free flow to increase the measurement precision (see all of [0046] and [0047]). 
.
Claims 39-41 are rejected under 35 U.S.C. 103 as being unpatentable over Barker in view of Aylsworth and Tatkov as applied to claim 1 above, and further in view of Masic (US P{at. 8,485,183).
Regarding claim 39, the modified Barker device has an inlet of the gases measuring chamber having an oxygen inlet and an air inlet (Barker; see Fig. 6 and [0098] where air inlets 22 connect to ambient air, and supplemental gas connection inlet 24 connects to an oxygen source, the two inlets combining together to form the gases inlet assembly 20, the whole flow path of which is the inlet for the gases measuring chamber 60 in Fig. 17). 
The modified Barker device lacks a detailed description of at least one pressure sensor comprising a first pressure sensor at the oxygen inlet and a second pressure sensor at the air inlet. 
However, Masic teaches having a first pressure sensor at a gas inlet and a second pressure sensor at an oxygen inlet (see Col. 7 lines 15-44 where there can be two pressure sensors, one on each of an inlet line, as used for determining patient effort and/or other respiratory parameters (see Col. 5 lines 45-62).

Regarding claim 40, the modified Barker device has the at least one pressure sensor further comprises a third pressure sensor at the outlet (Aylsworth; pressure sensor 22 in Fig. 3 which is placed at the outlet of the measuring chamber, and thus at the outlet of the modified Barker device).
Regarding claim 41, the modified Barker device has the controller is further configured to determine the characteristic of the gases based at least in part on signals received from the first, second, and third pressure sensors (Barker; gas composition determining based on determined values from the sensors as seen in [0153] lines 5-7 and [0155] lines 1-18; and it is understood that the determination would be made based on all the sensed values, including the multiple pressure sensors as taught by Aylsworth and Masic).
Response to Arguments
Applicant’s arguments with respect to claims 1, 9, and 18 have been considered but are moot because the new ground of rejection does not rely on the same teachings as the previous prior art rejections in the prior rejection of record.
Specifically, the newly amended limitation to claims 1, 9, and 18 that there be a first and second temperature sensor is taught by an additional teaching from Tatkov. New claims 36-38 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D ZIEGLER whose telephone number is (571)272-3349. The examiner can normally be reached Mon-Thurs 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW D ZIEGLER/Examiner, Art Unit 3785                                                                                                                                                                                                        
/JUSTINE R YU/Supervisory Patent Examiner, Art Unit 3785